Citation Nr: 0840050	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-28 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

When the case was previously before the Board in December 
2004, it was remanded for additional development.  The case 
has since been returned to the Board for further appellate 
action.

The Veterans Law Judge who presided at the May 2004 hearing 
in this case is no longer employed by the Board.  In an 
October 2008 letter, the Board informed the veteran of this 
and his options for another hearing.  The veteran responded 
that he did not want an additional hearing.

In a statement from the veteran, received by the Board in 
October 2008, he raised the issue of entitlement to service 
connection for an adjustment disorder with mixed anxiety and 
depressed mood.  That issue is referred to the originating 
agency for further appropriate action.


FINDING OF FACT

The veteran has PTSD due to verified service stressor.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Analysis

The record contains private medical records documenting 
multiple diagnoses of PTSD related to service stressors.  The 
record also contains credible supporting evidence that at 
least one of the alleged stressors did occur.  Although a VA 
psychologist who examined the veteran in June 2008 did not 
find that the veteran meets the criteria for a diagnosis of 
PTSD, the Board has not found this report to be more 
persuasive than the private records showing PTSD diagnoses, 
to include by a private psychiatrist.  In the Board's 
opinion, the evidence supportive of this claim is at least in 
equipoise with that against the claim.  Therefore, the 
veteran is entitled to service connection for PTSD.


ORDER

Service connection for PTSD is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


